DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 19 JULY 2022 has been considered.  Current pending claims are Claims 1-20; where Claims 10-20 are withdrawn from consideration. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the After Final Response filed on 19 JULY 2022, Applicant as asserted that the DOUGLAS reference does not teach or suggest the feature of “wherein the wicking component is positioned no less than 1 m from the opening”.
The Examiner has reconsidered this limitation as the interview that took place on 12 JULY 2022, MR. JOHN BIEBER asserted that the as shown in Figure 5 of DOUGLAS the wicking component does not teach the feature of “wherein the wicking component is positioned no less than 1 m from the opening”.  DOUGLAS rather teaches that there is seal between the capillary tube and the surface of the wicking layer, Column 7 line 35-42.  There is no teaching or suggestion that there is any spacing or distance between the opening and the wicking component.  Rather DOUGLAS teaches and stresses the importance of creating a seal between the components. 
The Examiner has reconsidered this limitation directed towards the positioning of the wicking component as well as updated the search considering the DOUGLAS reference and all other ‘more like this’ references and  forward/backward searching of this reference. 
The Examiner is unable to provide a rejection which would fairly teach specifically  “wherein the wicking component is positioned no less than 1 m from the opening” for the dispensing of discrete volume of fluid in a device. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to a system non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
Applicant has elected without traverse on 04 FEBRUARY 2022.  
Claims 1-9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797